April 18, 2008


Mr. Reagan W. Simpson
King & Spalding LLP
1100 Louisiana Street, Suite 4000
Houston, TX 77002-5213
Ms. Lisa Powell
Atlas & Hall, L.L.P.
P. O. Box 3725
McAllen, TX 78502-3725

RE:   Case Number:  05-0835
      Court of Appeals Number:  13-03-00560-CV
      Trial Court Number:  98-J-0590-C

Style:      BIC PEN CORPORATION
      v.
      JANACE M. CARTER, AS NEXT FRIEND OF BRITTANY CARTER

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn   |
|   |Ms. Becky Denn      |
|   |Mr. Brendan K.      |
|   |McBride             |
|   |Mr. O. Rey Rodriguez|